       Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       -   -   -   X      ORIGINAL
UNITED STATES OF AMERICA

        -   V.   -                                      SEALED INDICTMENT

JOSE CARLOS PANIAGUA                                   (s~14 Cr.     ( )
   a/k/a "Carl'os,"
   a/k/a "Carlito,"
   a/k/a "Cee-lo,"
JOSE OSVALDO PANIAGUA JR.,
   a/k/a "Osvaldo,"
   a/k/a "Calvo,"
JOSE RAFAEL PANIAGUA,
   a/k/a "Rafaelito,"
JOSE OSVALDO PANIAGUA SR.,
   a/k/a "Nano,"
   a/k/a "Viejo,"
JOSE BORGEN-REYES,
   a/k/a "Benny,"
   a/k/a "Benny Blanco,'~
   a/k/a "Scar,';
JOAN TORRES,
   a/k/a "Ronco," and
MICHAEL GONZALEZ,
   a/k/a "Franklin Almonte Bigay,"
   a/k/a "Pucci,"

                         Defendants.
----------------                                   X
                                  COUNT ONE

            The Grand Jury charges:

            1.       From in or about 2008, up to and including in or

about June 2014, in the Southern District of New York and

elsewhere, JOSE CARLOS PANIAGUA, a/k/a "Carlos," a/k/a

"Carlita," a/k/a "Cee-lo," JOSE OSVALDO PANIAGUA JR., a/k/a
                                                          ._r,"i.
       Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 2 of 9   ,,..



"Osvaldo," a/k/a "Calvo," JOSE RAFAEL PANIAGUA, a/k/a

"Rafaelito," JOSE OSVALDO PANIAGUA SR., a/k/a "Nano," a/k/a

"Viejo," JOSE BORGEN-REYES, a/k/a "Benny," a/k/a "Benny Blanco,"

a/k/a "Scar," JOAN TQRRES, a/k/a "Ronco," and MICHAEL GONZALEZ,

a/k/a "Franklin Almonte Bigay," a/k/a "Pucci," the defendants,

and others known and unknown, intentionally and knowingly did

combine, conspire, confederate, and agree together and with each

other to violate the narcotics laws of the United States.

          2.    It was·a part and an object of the conspiracy

that JOSE CARLOS PANIAGUA, a/k/a "Carlos," a/k/a "Carlito,"

a/k/a "Cee-lo," JOSE OSVALDO PANIAGUA JR., a/k/a "Osvaldo,"

a/k/a "Calvo," JOSE RAFAEL PANIAGUA, a/k/a "Rafaelito," JOSE

OSVALDO PANIAGUA SR., a/k/a "Nano," a/k/a "Viejo," JOSE BORGEN-

REYES, a/k/a "Benny," a/k/a "Benny Blanco," a/k/a "Scar," JOAN

TORRES, a/k/a "Ronco," and MICHAEL GONZALEZ, a/k/a "Franklin

Almonte Bigay," a/k/a "Pucci," the defendants, and others known

and unknown, would and did distribute and possess with intent to

distribute a controlled substance, in violation of Title 21,

United States Code, Section 84l(a) (1).

          3.    The controlled substance that JOSE CARLOS

PANIAGUA, a/k/a "Carlos," a/k/a "Carlito," a/k/a "Cee-lo," JOSE

OSVALDO PANIAGUA JR., a/k/a "Osvaldo," a/k/a "Calvo," JOSE

RAFAEL PANIAGUA, a/k/a "Rafaelito," JOSE OSVALDO PANIAGUA SR.,

a/k/a "Nano," a/k/a "Viejo," JOSE BORGEN-REYES, a/k/a "Benny,"


                                    2
       Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 3 of 9   i'   ,-




a/k/a "Benny Blanco," a/k/a "Scar," JOAN TORRES, a/k/a "Ronco,"

and MICHAEL GONZALEZ, a/k/a "Franklin Almonte Bigay," a/k/a

"Pucci," the defendants, conspired to distribute and possess

with intent to distribute was mixtures and substances containing

a detectable amount of oxycodone, in violation of Title 21,

United States Code, Section 841(b) (1) (C).

            (Title 21, United States Code, Section 846.)

                                COUNT TWO

           The Grand Jury further charges:

           4.   From at least in or about 2008, up to and

including in or about June 2014, in the Southern District of New

York and elsewhere, JOSE CARLOS PANIAGUA, a/k/a "Carlos," a/k/a

"Carlita," a/k/a "Cee-lo," JOSE OSVALDO PANIAGUA JR., a/k/a

"Osvaldo," a/k/a "Calvo," JOSE RAFAEL PANIAGUA, a/k/a

"Rafaelita," JOSE OSVALDO PANIAGUA SR., a/k/a "Nano," a/k/a

"Viejo," JOSE BORGEN-REYES, a/k/a "Benny," a/k/a "Benny Blanco,"

a/k/a "Scar," JOAN TORRES, a/k/a "Ronco," and MICHAEL GONZALEZ,

a/k/a "Franklin Almonte Bigay," a/k/a "Pucci," the defendants,

and others known and unknown, willfully and knowingly did

combine, conspire, confederate, and agree together and with each

other to commit offenses against the United States, to wit, to

violate Sections 331 (a), 331 (t), 333 (a) (2), 333 (b) (1) (D), and

353(e) (2) (A) and (B) of Title 21, United States Code.




                                    3
       Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 4 of 9



          5.    It was a part and an object of the co~spiracy

that JOSE CARLOS PANIAGUA, a/k/a ."Carlos," a/k/a "Carlito,"

a/k/a ~'Cee-lo," JOSE OSVALDO PANIAGUA JR., a/k/a "Osvaldo,"

a/k/a "Calvo," JOSE RAFAEL PANIAGUA, a/k/a "Rafaelita," JOSE

OSVALDO PANIAGUA SR., a/k/a "Nano," a/k/a "Viejo," JOSE BORGEN-

REYES, a/k/a "Benny," a/k/a "Benny Blanco," a/k/a "Scar," JOAN

TORRES, a/k/a "Ronco," and MICHAEL GONZALEZ, a/k/a "Franklin

Almonte Bi gay," a/k/ a ''Pucci," the defendants, and others known

and unknown, willfully and knowingly, and with the intent to

defraud and mislead, would and did introduce and deliver for

introduction into interstate ·commerce a drug that was

adulterated and misbranded, as those terms are defined in Title

21, United States Code£ Sections 351(a) and 352(a), in violation

of Title 21, United States Code, Sections 33l(a) and 333(a) (2).

          6.    It was further a part and an object of the

conspiracy that JOSE CARLOS PANIAGUA, a/k/a "Carlos," a/k/a

"Carlito," a/k/a "Cee-lo," JOSE OSVALDO PANIAGUA JR., a/k/a

"Osvaldo," a/k/a "Calvo," JOSE RAFAEL PANIAGUA, a/k/a

"Rafaelita," JOSE OSVALDO PANIAGUA SR., a/k/a "Nano," a/k/a

"Viejo," JOSE BORGEN-REYES, a/k/a "Benny," a/k/a "Benny Blanco,"

a/k/a "Scar," JOAN TORRES, a/k/a "Ronco," and MICHAEL GONZALEZ,

a/k/a "Franklin Almonte Bigay," a/k/a "Pucci," the defendants,

and others known and unknown, willfully and knowingly would and

did engage in the wholesale distribution in interstate commerce


                                    4
        Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 5 of 9


of prescription drugs subject to Title 21, United States Code,

Section 353(b) in a State, at a time when the defendants and

their coconspirators were not licensed by that State, in

accordance with the guidelines issued under Title 21, United

States Code, Section 353(e) (2) (B), in violation of Title 21,

United States Code, Sections 331(t), 333(b) (1) (D), and

353 (e) (2) (A) and (B).

                                OVERT ACTS

             7.   In furtherance of the conspiracy and to effect

the illegal objects thereof, the following overt acts, among

others, were committed in the Southern District of New York and

elsewhere:

                  a.   On or about March 24, 2011, MICHAEL

GONZALEZ, a/k/a "Franklin Almonte Bigay," a/k/a "Pucci," the

defendant, possessed several hundred prescription pills for

redistribution.

                  b.   On or about April 19, 2012, in the Southern

District of New York, JOSE BORGEN-REYES, a/k/a "Benny," a/k/a

"Benny Blanco," a/k/a "Scar," the defendant, possessed and

transported prescription medication without a license.

                  c.   On or about December 17, 2012, in the

Southern District of New York, JOSE RAFAEL PANIAGUA, a/k/a

"Rafaelito," the defendant, purchased prescription medication

from another person who was not a licensed distributor.


                                     5
         Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 6 of 9


                  d.    In or about March 2014, in the Southern

District of New York, JOAN TORRES, a/k/a "Ronco," the defendant,

possessed a list of prescription medications and their sale

price.

                  e.    In or about March 2014, in the Southern

District of New York, JOSE OSVALDO PANIAGUA SR., a/k/a "Nano,"

a/k/a "Viejo," the defendant, possessed prescription medication

for redistribution without a license.

                  f.    In or about April 2014, in the Southern

District of New York, JOSE OSVALDO PANIAGUA JR., a/k/a

"Osvaldo," a/k/a "Calvo," the defendant, possessed prescription

medication for redistribution without a license.

                  g.    In or about May 2014, in the Southern

District of New York, JOSE CARLOS PANIAGUA, a/k/a "Carlos,"

a/k/a "Carlito," a/k/a "Cee-lo," and JOSE RAFAEL PANIAGUA, the

defendants, possessed and transported prescription medication

without a license.

             (Title 18, United States Code, Section 371)

                          FORFEITURE ALLEGATION

            8.    As a result of committing the controlled

substance offense charged in Count One of this Indictment, JOSE

CARLOS PANIAGUA, a/k/a "Carlos," a/k/a "Carlito," a/k/a "Cee-

lo," JOSE OSVALDO PANIAGUA JR., a/k/a "Osvaldo," a/k/a "Calvo,"

JOSE RAFAEL PANIAGUA, a/k/a "Rafaelito," JOSE OSVALDO PANIAGUA


                                      6
•'
            Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 7 of 9


     SR., a/k/a "Nano," a/k/a "Viejo," JOSE BORGEN-REYES, a/k/a

     "Benny," a/k/a "Benny Blanco," a/k/a "Scar," JOAN TORRES, a/k/a

     "Ronco," and MICHAEL GONZALEZ, a/k/a "Franklin Almonte Bigay,"

     a/k/a "Pucci," the defendants, shall forfeit to the United

     States, pursuant to Title 21, United States Code, Section 853,

     any and all property cons'tituting or derived from any proceeds

     the defendants obtained directly or indirectly as a result of

     the offense and any and all property used or intended to be used

     in any manner or part to commit and to facilitate the commission

     of the offense charged in Count One of this Indictment.

                          Substitute Assets Provision

               9.    If any of the above-described forfeitable

     property, as a result of any act or omission of JOSE CARLOS

     PANIAGUA, a/k/a "Carlos," a/k/a "Carlita," a/k/a "Cee-lo," JOSE

     OSVALDO PANIAGUA JR., a/k/a "Osvaldo," a/k/a "Calvo," JOSE

     RAFAEL PANIAGUA, a/k/a "Rafaelita," JOSE OSVALDO PANIAGUA SR.,

     a/k/a "Nano," a/k/a "Viejo," JOSE BORGEN-REYES, a/k/a "Benny,"

     a/k/a "Benny Blanco," a/k/a "Scar," JOAN TORRES, a/k/a "Ronco,"

     and MICHAEL GONZALEZ, a/k/a "Franklin Almonte Bigay," a/k/a

     "Pucci," the defendants:

                     a.    cannot be located upon the exercise of due

                     diligence;

                     b.    has been transferred or sold to, or

                           deposited with, a third person;


                                         7
,'
           Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 8 of 9
                                                                            •'   .

                    c.    has been placed beyond the jurisdiction of

                          the Court;

                    d.    has been substantially diminished in value;

                          or

                    e.    has been commingled with other property

                          which cannot be subdivided without

                          difficulty,

     it is the intent of the United States, pursuant ~o 21 U.S.C.

     § 853(p), to seek forfeiture of any other property of the

     defendants up to the value of the above forfeitable property.

               (Title 21, United States Code, Section 853.)




                                            PREET BHARARA
                                            United States Attorney




                                        8
Case 1:14-cr-00547-ALC Document 265 Filed 03/03/20 Page 9 of 9




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             - v. -

                 JOSE CARLOS PANIAGUA,
          a/k/a "Carlos," a/k/a "Carlito,"
                     a/k/a "Cee-lo,"
              JOSE OSVALDO PANIAGUA JR.,
           a/k/a "Osvaldo," a/k/a "Calvo,"
      JOSE RAFAEL PANIAGUA, a/k/a "Rafaelito,"
              JOSE OSVALDO PANIAGUA SR.,
             a/k/a "Nano," a/k/a "Viejo,"
                   JOSE BORGEN-REYES,
        a/k/a "Benny," a/k/a "Benny Blanco,"
                      a/k/a "Scar,"
           JOAN TORRES, a/k/a "Ronco," and
                    MICHAEL GONZALEZ,
           a/k/a "Franklin Almonte Bigay,"
                      a/k/a "Pucci,"
                       Defendants.


                     SEALED INDICTMENT

                     S1 14 Cr.

      (21   u.s.c.   §§   846,   853; 18   u.s.c.   §   371)

                                       PREET BHARARA
                             United States Attorney.
